UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6578


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVEN DONEWAN CARR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:98-cr-00246-RLV-2)


Submitted:   October 19, 2011             Decided:   November 3, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steven Donewan Carr, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Donewan Carr appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm.       United States v. Carr, No.

5:98-cr-00246-RLV-2 (W.D.N.C. Apr. 19, 2011); see United States

v. Dunphy, 551 F.3d 247, 251-52 (4th Cir. 2009) (providing that

district court, pursuant to § 3582(c)(2), has no authority to

reduce sentence below minimum of amended Guidelines range where

defendant      received   within-Guidelines      sentence     at     original

sentencing).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                                     AFFIRMED




                                    2